DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hampshire et al. (US 2011/0191126 A1 herein Hampshire), and further in view of Smith et al. (US 2018/0213355 A1 herein Smith).
claim 1, Hampshire teaches a vehicle sharing system for use with a vehicle (read as car sharing; person-to-person car sharing; peer-to-peer vehicle sharing) (Hampshire – [0005]-[0006]), the vehicle sharing system comprising:
a lockbox mounted on an exterior of the vehicle, the lockbox including a vehicle key that opens a door of the vehicle (read as system for regulating vehicle access using an externally-mounted lockbox 101 which securely holds a vehicle’s ignition key) (Hampshire – Figure 1, and [0023]).
However, Hampshire fails to teach a vehicle sharing control module disposed in the interior of the vehicle, the vehicle sharing control module configured to communicate with the lockbox in order to open a door associated with the lockbox in response to a first command message received from a mobile device associated with a user.
In the related art, Smith a vehicle sharing control module disposed in the interior of the vehicle, the vehicle sharing control module configured to communicate with the lockbox in order to open a door associated with the lockbox in response to a first command message received from a mobile device associated with a user (read as device location information may be used to control the locking, unlocking, opening, closing, or non-movement, of a door, as well as noting the relative movement of the device 110 through the doorway targeted marketing, and so on. The inside/outside position can be used to authenticate identity and enable payment for automated taxi and car/ride sharing services, enable access to exterior and/or interior vehicle systms, automatically lock/unlock doors 142.  In system 100, the portable device 110 may 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Hampshire into the teachings of Smith for the purpose of inside/outside position can be used to authenticate identity and enable payment for automated taxi and car/ride sharing services, enable access to exterior and/or interior vehicle systems, automatically lock/unlock doors 142, deliver targeted marketing, interior or exterior of vehicle, and so on.
Regarding claim 2 as applied to claim 1, Hampshire as modified by Smith further teaches wherein the lockbox is mounted on a license plate holder of the vehicle and the license plate is mounted on the door of the lockbox (read as antenna 312 near, on, or in exterior rear tailgate/trunk such as bumper/fascia which is read as location of a vehicle’s license plate) (Smith – Figures 22-27, [0282]-[0283]).
Regarding claim 3 as applied to claim 1, Hampshire as modified by Smith further teaches wherein the vehicle sharing control module comprises a first transceiver configured to communicate with a remote server (read as access code to the specific key cylinder in the externally-mounted lockbox is downloaded to the smart key from a database that can be stored on a server, and shared via the Internet using a computer 103; system 100 may include one or more of the following system components: portable devices such as smartphones that use cellular networks) (Hampshire – Figure 1, [0023], [0096], and [0110]).
claim 4 as applied to claim 3, Hampshire as modified by Smith further teaches wherein the vehicle sharing control module further comprises a second transceiver configured to communicate with the mobile device associated with the user (read as user-defined configurations in a variety of application/embodiments, including, microlocation systems that operate using Bluetooth Low Energy (BLE); communication interface 214 may provide a wireless communication link with another system electronic device 200 in the form of the device 110, such as wireless communications according to the Bluetooth LE standard) (Smith – [0083], and [0107]).
Regarding claim 5 as applied to claim 4, Hampshire as modified by Smith further teaches wherein the second transceiver is further configured to communicate with a third transceiver associated with the lockbox (read as user-defined configurations in a variety of application/embodiments, including, microlocation systems that operate using Bluetooth Low Energy (BLE); communication interface 214 may provide a wireless communication link with another system electronic device 200 in the form of the device 110, such as wireless communications according to the Bluetooth LE standard) (Smith – [0083], and [0107]).
Regarding claim 6 as applied to claim 5, Hampshire as modified by Smith further teaches wherein the first transceiver of the vehicle sharing control module comprises a cellular transceiver (read as access code to the specific key cylinder in the externally-mounted lockbox is downloaded to the smart key from a database that can be stored on a server, and shared via the Internet using a computer 103; system 100 may include one or more of the following system components: portable devices such as 
Regarding claim 10 as applied to claim 5, Hampshire as modified by Smith further teaches wherein the vehicle sharing control module is further configured to detect an alert condition associated with the lockbox, the alert condition indicating potential theft or malfunctioning of the lockbox and, in response, to transmit an alert message to the remote server (read as when a portable device 110 is placed in the breach of an open door 142, it may be desirable for the system 100 to not indicate that said portable device 110 is inside [zone A] and instead indicate outside [zone B, C, or D, as appropriate] the indication is read as an alert condition) (Smith – [0304], [0340], and [0398]; also see Hampshire – Figure 5, and [0032]).

Regarding claim 11, Hampshire teaches a method for use in vehicle sharing system (read as car sharing; person-to-person car sharing; peer-to-peer vehicle sharing) (Hampshire – [0005]-[0006]), the method comprising:

However, Hampshire fails to teach receiving in a vehicle sharing control module disposed in the interior of the vehicle a first command message transmitted by a mobile device associated with a user; in response to receipt of the first command message, transmitting from the vehicle sharing control module a second command message; receiving the second command message in the lockbox; in response to receipt of the second command message, opening a door associated with the lockbox.
In the related art, Smith teaches receiving in a vehicle sharing control module disposed in the interior of the vehicle a first command message transmitted by a mobile device associated with a user; in response to receipt of the first command message, transmitting from the vehicle sharing control module a second command message; receiving the second command message in the lockbox; in response to receipt of the second command message, opening a door associated with the lockbox (read as device location information may be used to control the locking, unlocking, opening, closing, or non-movement, of a door, as well as noting the relative movement of the device 110 through the doorway targeted marketing, and so on. The inside/outside position can be used to authenticate identity and enable payment for automated taxi and car/ride sharing services, enable access to exterior and/or interior vehicle systms, automatically lock/unlock doors 142.  In system 100, the portable device 110 may communicate with 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Hampshire into the teachings of Smith for the purpose of inside/outside position can be used to authenticate identity and enable payment for automated taxi and car/ride sharing services, enable access to exterior and/or interior vehicle systems, automatically lock/unlock doors 142, deliver targeted marketing, interior or exterior of vehicle, and so on.
Regarding claim 12 as applied to claim 11, Hampshire as modified by Smith further teaches wherein the lockbox is mounted on a license plate holder of the vehicle and the license plate is mounted on the door of the lockbox (read as antenna 312 near, on, or in exterior rear tailgate/trunk such as bumper/fascia which is read as location of a vehicle’s license plate) (Smith – Figures 22-27, [0282]-[0283]).
Regarding claim 13 as applied to claim 11, Hampshire as modified by Smith further teaches wherein the vehicle sharing control module comprises a first transceiver configured to communicate with a remote server (read as access code to the specific key cylinder in the externally-mounted lockbox is downloaded to the smart key from a database that can be stored on a server, and shared via the Internet using a computer 103; system 100 may include one or more of the following system components: portable devices such as smartphones that use cellular networks) (Hampshire – Figure 1, [0023], [0096], and [0110]).
claim 14 as applied to claim 13, Hampshire as modified by Smith further teaches wherein the vehicle sharing control module further comprises a second transceiver configured to communicate with the mobile device associated with the user (read as user-defined configurations in a variety of application/embodiments, including, microlocation systems that operate using Bluetooth Low Energy (BLE); communication interface 214 may provide a wireless communication link with another system electronic device 200 in the form of the device 110, such as wireless communications according to the Bluetooth LE standard) (Smith – [0083], and [0107]).
Regarding claim 15 as applied to claim 14, Hampshire as modified by Smith further teaches wherein the second transceiver is further configured to communicate with a third transceiver associated with the lockbox (read as user-defined configurations in a variety of application/embodiments, including, microlocation systems that operate using Bluetooth Low Energy (BLE); communication interface 214 may provide a wireless communication link with another system electronic device 200 in the form of the device 110, such as wireless communications according to the Bluetooth LE standard) (Smith – [0083], and [0107]).
Regarding claim 16 as applied to claim 15, Hampshire as modified by Smith further teaches wherein the first transceiver of the vehicle sharing control module comprises a cellular transceiver (read as access code to the specific key cylinder in the externally-mounted lockbox is downloaded to the smart key from a database that can be stored on a server, and shared via the Internet using a computer 103; system 100 may include one or more of the following system components: portable devices such as 
Regarding claim 20 as applied to claim 5, Hampshire as modified by Smith further teaches detecting in the vehicle sharing control module an alert condition associated with the lockbox, the alert condition indicating potential theft or malfunctioning of the lockbox and, in response, transmitting an alert message to the remote server (read as when a portable device 110 is placed in the breach of an open door 142, it may be desirable for the system 100 to not indicate that said portable device 110 is inside [zone A] and instead indicate outside [zone B, C, or D, as appropriate] the indication is read as an alert condition) (Smith – [0304], [0340], and [0398]; also see Hampshire – Figure 5, and [0032]).





Allowable Subject Matter
Claims 7-9 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101.  The examiner can normally be reached on Monday - Friday 8:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/APRIL G GONZALES/          Primary Examiner, Art Unit 2648